DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinhasov et al. (US Pub. No. 2022/0060619 A1) in view of Cho et al. (US Pub. No. 2020/0160062 A1).
Regarding claim 1, Pinhasov discloses, an information processing apparatus comprising: a processor configured to  (See Pinhasov ¶49, “The image processor 150 may include one or more processors, such as one or more image signal processors (ISPs).”)
infer an object represented in image data to be processed, (See Pinhasov ¶136-137, “At operation 1250, as part of the image processing technique, the device determines that a object first image region in the image data depicts a first category of object of a plurality of categories of object. The operation 1210 of the flow diagram 1200 may be an example of the operation 1260 of the flow diagram 1250. At operation 1265, as part of the image processing technique, the device determines that a second object image region in the image data depicts a second category of object of the plurality of categories of object. The operation 1215 of the flow diagram 1200 may be an example of the operation 1265 of the flow diagram 1250.”)
and perform image processing on the image data with a correction level of the image processing for correcting the image data being varied on a basis of a probability of correctness in inference of the object.  (See Pinhasov ¶138, At operation 1270, as part of the image processing technique, the device identifies a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data, 
Further see Pinhasov ¶139 At operation 1275, as part of the image processing technique, the device generates an image based on the image data using an image capture process including by applying different settings for the image capture process to different portions of the image data, the different portions of the image data identified based on the first object image region, the second object image region, and the plurality of confidence image regions.”
¶140, “The different settings for the image capture process can be based on the one or more modifiers. The default setting can be a default strength at which a particular parameter (e.g., ISP parameter) is applied, and each deviation corresponding to each modifier may represent a weakening or a strengthening of that default strength. In some examples, as part of the image processing technique, the device adjusts the one or more modifiers. Adjusting the one or more modifiers can include blending the one or more modifiers with a blending update (e.g., the blending update generated by the generator 435 of FIG. 4) that is based on the plurality of confidence levels corresponding to the plurality of confidence image region.”
¶143, “In some examples, the image capture process includes processing the image data using an image signal processor (ISP). The different settings for the image capture process can be different tuning settings for the ISP. In some examples, the different tuning settings for the ISP include different strengths at which an ISP tuning parameter is applied during processing of the image data using the ISP. The ISP tuning 
Pinhasov discloses the above limitations including a classification engine in ¶61, but he fails to disclose that it is a learning model. 
However Cho discloses, the object being inferred by using a learning model for inferring the object represented in the image data, (See Cho ¶117 Referring to FIG. 7, the DNN 700 may be trained with training data. The trained DNN 700 may perform an inference operation for object recognition. Here, the DNN 700 may be variously designed according to a model implementation method (e.g., a convolution neural network (CNN) or the like), the accuracy of a result, the confidence of the result.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the deep neural networking object classifier as suggested by Cho to Pinhasov’s classification engine using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately classify objects by training the classifier with similar objects that are being classified.

Regarding claim 2, Pinhasov and Cho disclose, the information processing apparatus according to Claim 1, wherein the processor is configured to lower the correction level as the probability of correctness lowers.  (See Pinhasov ¶94, “The modifier value for a particular pixel can be reduced from the amount determined in the category-based modifier 465 based on a level of confidence for that pixel in the confidence map 235. For example a pixel with maximum confidence level in the 235 can retain its modifier value from the category-based modifier 465. A modifier value for a pixel with low confidence level in the confidence map 235, on the other hand, can be decreased from its modifier value from the category-based modifier 465, therefore decreasing the strength of the effect that is applied by the ISP tuning parameter module at that pixel.”)

Regarding claim 3, Pinhasov and Cho disclose, the information processing apparatus according to Claim 1, wherein the processor is configured to vary the correction level depending on the object. (See Pinhasov ¶91, “To generate the category-based modifier 465, the generator 430 cross-references the categories of object in the different image regions of the category map 230 against a data structure 480. The data structure 480 may be, for example, a look-up table, a database, a dictionary, a list, an array, an arraylist, a different data structure that can store associations between values, or some combination thereof. The data structure 480 stores predetermined settings appropriate for each of the categories of object and for the ISP tuning parameter in question. Since the map decoder 325 corresponds to the NR [Noise Reduction] module 320, the data structure 480 stores predetermined settings appropriate for each of the categories of object and for NR. The different predetermined settings can essentially represent different strengths with which to apply NR.”)

Regarding claim 4, Pinhasov and Cho disclose, the information processing apparatus according to Claim 2, wherein the processor is configured to vary the 

Regarding claim 5, Pinhasov and Cho disclose, the information processing apparatus according to Claim 1, wherein an adjustment amount provided for deciding the correction level and based on the probability of correctness is specified, wherein a first adjustment amount based on a first probability of correctness is larger than a second adjustment amount based on a second probability that is lower than the first probability, and an adjustment amount based on a probability in a range from the second probability to the first probability is fixed or increases in the range from the second probability to the first probability, (See Pinhasov ¶94, “The modifier value for a particular pixel can be reduced from the amount determined in the category-based modifier 465 based on a level of confidence for that pixel in the confidence map 235. For example a pixel with maximum confidence level in the confidence map 235 can retain its modifier value from the category-based modifier 465. A modifier value for a pixel with low confidence level in the confidence map 235, on the other hand, can be decreased from its modifier value from the category-based modifier 465, therefore decreasing the strength of the effect that is applied by the ISP tuning parameter module at that pixel.”)
and wherein the processor is configured to correct the image data in accordance with a correction level decided on a basis of an adjustment amount based on the probability of correctness. (See Pinhasov ¶98-99, “For a given pixel of image data, the module takes the internal signal 540A—the default setting with which to apply the ISP 540A by a value in the modifier 545A corresponding to that pixel in the image data. For instance, the internal signal 54A0 may indicate that the default setting, or the default strength, at which to apply a particular ISP parameter is 3. The modifier 545A may include a value of 1.6 corresponding to a given pixel of the image data, meaning the ISP tuning parameter is applied at 1.6 times the default setting indicated by the internal signal 540 at that pixel of the image data, or 3*1.6=4.8.”)

Regarding claim 6, Pinhasov and Cho disclose, the 6. The information processing apparatus according to Claim 5, wherein the processor is further configured to vary the adjustment amount depending on the object. (See Pinhasov ¶131, “In some aspects, the device also generates one or more modifiers based on the category map. The one or more modifiers identify at least one of a first deviation or a second deviation. The first deviation is a deviation from a default setting that the ISP applies in the first object image region during the processing of the image data. The second deviation is a deviation from the default ISP tuning setting that the ISP applies in the second object image region during the processing of the image data.”)

Regarding claim 7, Pinhasov and Cho disclose, the 7. The information processing apparatus according to Claim 1, wherein the processor is further configured to vary the image processing depending on the object.  (See Pinhasov ¶128, “At operation 1225, as part of the image processing technique, the device identifies that the first category of object corresponds to a first tuning setting for an image signal 1230, the image processing technique includes identifying that the second category of object corresponds to a second tuning setting for the ISP. The first tuning setting and the second tuning setting can include indicators of different strengths at which a noise reduction (NR) ISP tuning parameter is applied during the processing of the image data. The first tuning setting and the second tuning setting can include indicators of different strengths at which a sharpening ISP tuning parameter is applied during the processing of the image data. The first tuning setting and the second tuning setting can include indicators of different strengths at which a color saturation (CS) ISP tuning parameter is applied during the processing of the image data. The first tuning setting and the second tuning setting can include indicators of different strengths at which a tone mapping (TM) ISP tuning parameter is applied during the processing of the image data. The first tuning setting and the second tuning setting can include indicators of different strengths at which a gamma ISP tuning parameter is applied during the processing of the image data. The first tuning setting and the second tuning setting can include indicators of different strengths at which a different ISP tuning parameter is applied during the processing of the image data.”)

Regarding claim 8, Pinhasov and Cho disclose, the information processing apparatus according to Claim 2, wherein the processor is further configured to vary the image processing depending on the object.  (See the rejection of claim 7 as it is equally applicable for claim 8 as well.)

Regarding claim 9, Pinhasov and Cho disclose, the information processing apparatus according to Claim 3, wherein the processor is further configured to vary the image processing depending on the object.  (See the rejection of claim 7 as it is equally applicable for claim 9 as well.)

Regarding claim 10, Pinhasov and Cho disclose, the information processing apparatus according to Claim 4, wherein the processor is further configured to vary the image processing depending on the object.  (See the rejection of claim 7 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Pinhasov and Cho disclose, the information processing apparatus according to Claim 5, wherein the processor is further configured to vary the image processing depending on the object.  (See the rejection of claim 7 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Pinhasov and Cho disclose, the 12. The information processing apparatus according to Claim 6, wherein the processor is further configured to vary the image processing depending on the object.  (See the rejection of claim 7 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Pinhasov and Cho disclose, the information processing apparatus according to Claim 1, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction 

Regarding claim 14, Pinhasov and Cho disclose, the information processing apparatus according to Claim 2, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction level based on the probability of correctness on the user interface.  (See the rejection of claim 13 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Pinhasov and Cho disclose, the 15. The information processing apparatus according to Claim 3, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction level based on the probability of correctness on the user interface.  (See the rejection of claim 13 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Pinhasov and Cho disclose, the information processing apparatus according to Claim 4, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction level based on the probability of correctness on the user interface.  (See the rejection of claim 13 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Pinhasov and Cho disclose, the information processing apparatus according to Claim 5, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction level based on the probability of correctness on the user interface.   (See the rejection of claim 13 as it is equally applicable for claim 17 as well.)

Regarding claim 18, Pinhasov and Cho disclose, the information processing apparatus according to Claim 6, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction level based on the probability of correctness on the user interface.  (See the rejection of claim 13 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Pinhasov and Cho disclose, the information processing apparatus according to Claim 7, wherein the processor is further configured to provide a user interface in order for a user to control the correction level and reflect the correction level based on the probability of correctness on the user interface.  (See the rejection of claim 13 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Pinhasov and Cho disclose, a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: (See Pinhasov ¶9, “In another example, an non-transitory computer readable storage medium is provided that has stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:”)
inferring an object represented in image data to be processed, the object being inferred by using a learning model for inferring the object represented in the image data; and performing image processing on the image data with a correction level of the image processing for correcting the image data being varied on a basis of a probability of correctness in inference of the object.  (See the rejection of claim 1 as it is equally applicable for claim 20 as well.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662